OPINION
By THE COURT.
This is a motion to dismiss the appeal on law and fact for, the reason that the appeal bond was not signed within 20 days after the filing of the entry overruling the motion for a new trial. The record discloses that the motion was overruled on July 25, 1950, and the bond was filed on August 15, 1950. It was therefore not filed within the 20 days as required by §12223-6 GC. The motion will be sustained but the case will be retained for determination on questions of law as required by §11564 and §12223-22 GC. The appellant will be granted leave to file bill of exceptions, assignment *180of errors and brief within the time allowed by Supplement to Rule VII of the Court.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.